ACCEPTED
                                                                                            01-15-00758-CV
                                                                                 FIRST COURT OF APPEALS
                                                                                         HOUSTON, TEXAS
                                                                                        9/3/2015 4:52:38 PM
                                                                                      CHRISTOPHER PRINE
                                 No. 01-15-00758-CV                                                  CLERK
_______________________________________________________________________


                         IN THE FIRST COURT OF APPEALS                     FILED IN
                                                                    1st COURT OF APPEALS
                                 HOUSTON, TEXAS                         HOUSTON, TEXAS
                               ____________________                 9/3/2015 4:52:38 PM
                                                                    CHRISTOPHER A. PRINE
                                                                            Clerk
                          In Re Advanced Powder Solutions, Inc.

                                                   Relator,
                                 ____________________


                     Original Proceeding from the 125th District Court
                                   Harris County, Texas
                            Trial Court Cause No. 2014-16020
                           The Honorable Kyle Carter, Presiding
                                 ____________________


                       MOTION FOR TEMPORARY RELIEF

                                  ____________________

                                          Donald M. Hudgins (10149000)
                                          dhudgins@hudgins-law.com
                                          Michael D. Hudgins (00787731)
                                          mhudgins@hudgins-law.com
                                          Steven F. Hudgins (00793993)
                                          shudgins@hudgins-law.com
                                          Nicole James Petrelli (24035568)
                                          npetrelli@hudgins-law.com
                                          THE HUDGINS LAW FIRM, P.C.
                                          24 Greenway Plaza, Suite 2000
                                          Houston, Texas 77046
                                          Telephone (713) 623-2550
                                          Facsimile (713) 623-2793

                                          COUNSEL FOR RELATOR
                                          ADVANCED POWDER SOLUTIONS, INC.



           TEMPORARY RELIEF AND ORAL ARGUMENT REQUESTED
________________________________________________________________________ ________
                                No. 01-15-00758-CV
       __________________________________________________________________


                             IN THE FIRST COURT OF APPEALS
                                     HOUSTON, TEXAS
                                   ____________________


                             In Re Advanced Powder Solutions, Inc.

                                                                      Relator,
                                    ____________________


                       Original Proceeding from the 125th District Court
                                     Harris County, Texas
                              Trial Court Cause No. 2014-16020
                             The Honorable Kyle Carter, Presiding
                                   ____________________

                   MOTION FOR TEMPORARY RELIEF
                                 ____________________

TO THE HONORABLE JUSTICES OF THE FIRST COURT OF APPEALS:

       Relator/Movant, Advanced Powder Solutions, Inc., files this Motion for Temporary

Relief, and in support shows as follows:

                                     A.
                         SUMMARY OF RELIEF REQUESTED

       This is Relator’s Motion for Temporary Relief following the trial court’s order dated

July 17, 2015, denying its motion for physical exam (MR 190); more specifically, this

motion seeks a temporary stay of the trial and removal of this case from its current trial

setting.
                                                B.
                               PROCEDURAL BACKGROUND

        1.     This case is currently set for trial on October 19, 2015.

        2.     Relator’s motion for exam was originally filed on May 7, 2015. (MR 67).

        3.     The briefing associated with Relator’s motion for exam including Plaintiffs’

response and Relator’s reply, was completed on June 19, 2015. (MR 67- 189)

        4.     The trial court denied Relator’s Motion for Exam on July 17, 2015. (MR

190).

                                          C.
                             BASIS FOR TEMPORARY RELIEF

        5.     Pursuant to Texas Rule of Appellate Procedure 52.10(a), Relator/Movant

seeks a stay of the trial and removal of this case from its current trial setting.

        6.     Temporary relief is necessary so Relator/Movant is afforded the opportunity

to examine the physical condition of the Plaintiff and prepare a viable defense prior to the

trial on the merits.

                                         D.
                                CONCLUSION AND PRAYER

        For these reasons, Relator/Movant requests this Court immediately grant this

motion for temporary relief staying the trial and an order that this case be removed from

its current trial setting, and to grant it such further relief, either at law or in equity, to which

it may show itself justly entitled.




                                                 2
                                           Respectfully submitted,

                                           THE HUDGINS LAW FIRM
                                           A PROFESSIONAL CORPORATION

                                    By:    /s/ Michael D. Hudgins
                                           Donald M. Hudgins (10149000)
                                           dhudgins@hudgins-law.com
                                           Michael D. Hudgins (00787731)
                                           mhudgins@hudgins-law.com
                                           Steven F. Hudgins (00793993)
                                           shudgins@hudgins-law.com
                                           Nicole James Petrelli (24035568)
                                           npetrelli@hudgins-law.com
                                           24 Greenway Plaza, Suite 2000
                                           Houston, Texas 77046
                                           Telephone (713) 623-2550
                                           Facsimile (713) 623-2793

                                           COUNSEL FOR RELATOR/MOVANT



                              CERTIFICATE OF COMPLIANCE

       Pursuant to Rule 52.10(a) of the Texas Rules of Civil Procedure, counsel for

Relator/Movant, Steven Hudgins, contacted counsel for Plaintiffs, the real parties in

interest, and advised counsel for the real parties in interest of the filing of this motion for

temporary relief and the petition for mandamus. Counsel for Plaintiffs advised they were

opposed to this motion.

                                                   /s/ Steven F. Hudgins
                                                   Steven F. Hudgins




                                              3
                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of Motion for Temporary Relief was
served on the following counsel:

       Kurt Arnold
       karnold@arnolditkin.com
       Kyle Findley
       kfindley@arnolditkin.com
       Arnold & Itkin LLP
       6009 Memorial Drive
       Houston, Texas 77007
       Counsel for Real Party in Interest

       Charles A. Sturm
       csturm@sturmlegal.com
       Sturm Law, PLLC
       723 Main Street, Suite 330
       Houston, Texas 77002
       Counsel for Relator

via electronic mail and/or electronic service on the 3rd day of September 2015; and

       Honorable Kyle Carter
       Judge, 125th Judicial Court
       Harris County Courthouse
       201 Caroline
       Houston, Texas 77002
       Respondent

via certified mail, return receipt requested on the 3rd day of September 2015.

                                                 /s/ Michael D. Hudgins
                                                 Michael D. Hudgins




                                            4